The Chancellor.
This case was submitted on a motion to dissolve the injunction therein.
The bill is filed to enjoin the sale of partnership property, levied on for the debt of the separate creditor of one of the individual partners. The principle is now considered generally settled, although there are exceptions to the contrary, that the interest of one partner in the partnership property may be taken and sold under an execution at law on a judgment against such partner for his separate debt; and equity will not stop such sale by injunction, until the partnership accounts are taken and liquidated. The only interest covered by such an execution, is the interest of the partner after the payment of the partnership debts. Any one purchasing such property becomes a tenant in common with the other partner, and does not by such purchase acquire a right, ipso facto, to a division or separate possession of the property so purchased, but takes it cum onere. The sheriff does not seize the effects. The other partner retains possession, subject to the lien of the partnership claims. 2 John. Ch. R. 548; 16 John. R. 106.
The injunction must be dissolved.